USCA4 Appeal: 22-6939      Doc: 10         Filed: 12/27/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6939


        ROYCE THERMON JOHNSON,

                             Petitioner - Appellant,

                      v.

        WARDEN, FCI McDowell,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Southern District of West Virginia, at
        Bluefield. David A. Faber, Senior District Judge. (1:19-cv-00403)


        Submitted: December 20, 2022                                Decided: December 27, 2022


        Before NIEMEYER and QUATTLEBAUM, Circuit Judges, and FLOYD, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Royce Thermon Johnson, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6939         Doc: 10      Filed: 12/27/2022     Pg: 2 of 2




        PER CURIAM:

               Royce Thermon Johnson appeals the district court’s order dismissing his 28 U.S.C.

        § 2241 petition. The district court referred this case to a magistrate judge pursuant to 28

        U.S.C. § 636(b)(1)(B). The magistrate judge recommended that the petition be dismissed

        and advised Johnson that failure to file timely, specific objections to this recommendation

        could waive appellate review of a district court order based upon the recommendation.

               The timely filing of specific objections to a magistrate judge’s recommendation is

        necessary to preserve appellate review of the substance of that recommendation when the

        parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

        F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

        also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Johnson received proper

        notice and filed objections to the magistrate judge’s recommendation, he has waived

        appellate review because the objections were untimely. Accordingly, we affirm the

        judgment of the district court.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      AFFIRMED




                                                    2